DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are not distinct as to what the applicant is claiming by including method steps (ie: “…during a printing operation…”, “…after the conveyance operation…”, etc.) within the apparatus claim.  See MPEP 2173.05(p).  Therefore, it is not clear whether these are apparatus or method claims.  However, for the purposes of this Action, claims 1-14 will be interpreted as apparatus claims, and therefore, the method steps will be interpreted merely as functional language.  See MPEP 2114 II.
Claim 11 recites “the first continuous printing mode”, “the second continuous printing mode”, and “the third continuous printing mode”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claims are directed to neither a method nor an apparatus (see ¶2,3) but rather embrace or overlap two statutory classes of invention.  See MPEP 2173.05(p).  For the purposes of this Action, claims 1-14 will be interpreted as apparatus claims, and therefore, the method steps will be interpreted merely as functional language.  See MPEP 2114 II. 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-16, as best understood by the examiner (see ¶2-5), are rejected under 35 U.S.C. 103 as being unpatentable over Hiroike USP 8,469,477 in view of Saiga et al. USP 9,789,709.
	Hiroike discloses, regarding claim 1, an image printing apparatus comprising:
a printing unit (31);
a conveyance unit (32) capable of conveying a printing medium in a conveyance direction or in a returning direction opposite to the conveyance direction; and
a cutting unit (33) provided at a cutting position on a downstream side in the conveyance direction of the printing unit and configured to cut the printing medium by moving in a first direction and return to a cutting standby position for a next cutting operation by moving in a second direction opposite to the first direction, wherein
during a printing operation for a target page, a printing operation by the printing unit is suspended and at the same time, a conveyance operation in the conveyance direction by the conveyance unit is performed (C10/L55-C11/L10),
after the conveyance operation, a cutting operation by the cutting unit is performed (C11/L10-12), and
after the cutting operation, the printing operation for the target page is resumed (C11/L24-41).
Regarding claim 15, a control method of an image printing apparatus comprising:
a printing unit (31);
a conveyance unit (32) capable of conveying a printing medium in a conveyance direction or in a returning direction opposite to the conveyance direction; and
a cutting unit (33) provided at a cutting position on a downstream side in the conveyance direction of the printing unit and configured to cut the printing medium by moving in a first direction and return to a cutting standby position for a next cutting operation by moving in a second direction opposite to the first direction, the control method comprising:
a step of, during a printing operation for a target page, suspending a printing operation by the printing unit and at the same time, performing a conveyance operation in the conveyance direction by the conveyance unit (C10/L55-C11/L10);
a step of, after the conveyance operation, performing a cutting operation by the cutting unit (C11/L10-12), and
a step of, after the cutting operation, resuming the printing operation for the target page (C11/L24-41).
Regarding claim 16, a non-transitory computer readable storage medium storing a program for causing a computer to perform a control method of an image printing apparatus (C13/L5-31) comprising:
a printing unit (31);
a conveyance unit (32) capable of conveying a printing medium in a conveyance direction or in a returning direction opposite to the conveyance direction; and
a cutting unit (33) provided at a cutting position on a downstream side in the conveyance direction of the printing unit and configured to cut the printing medium by moving in a first direction and return to a cutting standby position for a next cutting operation by moving in a second direction opposite to the first direction, the control method comprising:
a step of, during a printing operation for a target page, suspending a printing operation by the printing unit and at the same time, performing a conveyance operation in the conveyance direction by the conveyance unit (C10/L55-C11/L10);
a step of, after the conveyance operation, performing a cutting operation by the cutting unit (C11/L10-12), and
a step of, after the cutting operation, in parallel to movement in the second direction of the cutting unit, resuming the printing operation for the target page (C11/L24-41).
However, Hiroike does not expressly disclose [regarding claims 1,15,16], after the cutting operation, in parallel to movement in the second direction of the cutting unit, the printing operation for the target page is resumed.
	Saiga teaches a cutting unit (40) configured to cut the printing medium by moving in a first direction and return to a cutting standby position (see at least C4/L51-63, fig.4,17,18) for a next cutting operation by moving in a second direction opposite to the first direction (the direction transverse to the direction of conveyance), and wherein when the printing operation of the target page is resumed by the printing unit (2) the movement of the printing unit is parallel to movement in the second direction of the cutting unit (see at least fig.1,2,17).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the cutting unit to be configured to cut the printing medium by moving in a first direction and return to a cutting standby position for a next cutting operation by moving in a second direction opposite to the first direction, and wherein when the printing operation of the target page is resumed by the printing unit the movement of the printing unit is parallel to movement in the second direction of the cutting unit, as taught by Saiga, in the device and method of Hiroike, for the purpose of reducing the overall print and cutting time, thus enhancing productivity (see at least C23/L39-56).
	Hiroike further discloses, regarding claims 2-11, all the limitations of the claims, which are all functional language.  The apparatus of Hiroike is fully capable of performing each of the recited functions (see ¶2-5 above).  See MPEP 2114,2115.
Regarding claim 12, further comprising: a determination unit (20) configured to determine whether to perform a printing operation of the target page or to perform the cutting operation based on a unit conveyance amount and a distance between a back end of a previous page of the target page and the cutting position (see at least fig.7, C11/L24-41).
Regarding claim 13, further comprising a carriage (15) that moves the printing unit in a direction perpendicular to the conveyance direction (see at least fig.1,2).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Akiyama et al. (USP 5,222,818) discloses an apparatus and method of printing a medium (381), reversing the medium (382), cutting (383), then continuing printing (385) (see at least fig.22).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        5/6/2022